UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2642



DEBRA E. BARRY,

                                              Plaintiff - Appellant,

          versus


CITY OF VIRGINIA BEACH,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-98-143-2)


Submitted:   June 22, 1999                    Decided:   July 8, 1999


Before MURNAGHAN, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Reilly Marchant, James B. Thorsen, THORSEN, MARCHANT & SCHER,
L.L.P., Richmond, Virginia, for Appellant. Stanley G. Barr, Jr.,
KAUFMAN & CANOLES, P.C., Norfolk, Virginia; Leslie L. Lilley, City
Attorney, Richard J. Beaver, Senior Attorney, Kamala H. Lannetti,
Assistant City Attorney, CITY ATTORNEY’S OFFICE, Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Debra E. Barry appeals a district court order granting judg-

ment as a matter of law to the City of Virginia Beach in a disabil-

ity discrimination action filed by Barry pursuant to the Americans

with Disabilities Act and the Civil Rights Act of 1991.    On appeal,

Barry maintains that the district court erred in:         (1) finding

there was no dispute as to the essential functions of the Master

Police Officer position; (2) finding that the evidence failed to

establish that the Virginia Beach Police Department had permanent

light duty positions that could have been offered to Barry as

reasonable accommodation; and (3) refusing to admit the transcript

of the prior testimony of Officer Gary Michael Van Aucken.

     We have reviewed the briefs and joint appendix and find no

reversible error.     Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and oral argument would not aid the decisional process.




                                                             AFFIRMED




                                 2